Filed 3/9/22

                CERTIFIED FOR PUBLICATION


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA


                 SECOND APPELLATE DISTRICT


                          DIVISION FIVE



 THE PEOPLE,                         B307726

         Plaintiff and Respondent,   (Los Angeles County
                                     Super. Ct. No. A042932)
         v.

 MOISES FERNANDO DIAZ,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Laura L. Laesecke, Judge. Affirmed.
      Susan Morrow Maxwell, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill and Steven D.
Matthews, Supervising Deputy Attorneys General, for Plaintiff
and Respondent.
               ____________________________________

       Defendant and appellant Moises Fernando Diaz appeals
the trial court’s July 16, 2020 order denying his motion to vacate
his 1989 conviction by no contest plea to second degree robbery
(Pen. Code, § 211)1 pursuant to section 1473.7, subdivision (a)(1),
on the basis that he did not understand the immigration
consequences of the plea. We affirm the trial court’s order.

              FACTS AND PROCEDURAL HISTORY

The Robbery2

      On March 11, 1989, Diaz and two other men robbed the
victim, who was working alone as a cashier at a Shell gasoline
station. The men lured the victim to the restroom where Diaz
held a knife to his neck while the other men stole cash and items
from the store. Just after the robbery, Diaz was arrested nearby
with a knife in his pocket that had blood on the tip. The victim
identified Diaz as the person who held a knife to his neck, and
identified the knife as the weapon that Diaz held to his neck
during the robbery.




      1 Allfurther statutory references are to the Penal Code
unless otherwise indicated.

      2 Thefacts are derived from the victim’s testimony at the
preliminary hearing and police reports.




                                 2
The Plea

       At the plea colloquy on May 22, 1989, defense counsel
relayed to the court that Diaz had “two requests.” First, Diaz
wanted to counter the prosecution’s offer of three years in prison,
and “would be willing to plead to two years if he could get a
forthwith [that day].” Second, if the counter-offer was not
accepted, Diaz wanted to have bail reduced.
       The trial court discussed the plea with Diaz and his
counsel:
       “The Court: . . . [W]e did discuss this matter and the
District Attorney made an offer of mid term, plus one year, and I
told you that if Mr. Diaz wanted to enter a plea today, based on
the fact that he is only a little over 18 years old and has no
serious adult record, I would sentence him to low term, plus the
one year, which is three. [¶] That’s bargain basement, Mr. Diaz.
It isn’t going to get any better. [¶] So if you don’t want to take
that, then, fine. We will just hold the matter on the trial
calendar.
       “The Defendant: What about half the time for the weapon,
the commission of the crime, which will be six months?
       “The Court: You got my bottom offer, Mr. Diaz. It is two
plus one. It isn’t going to get any better.”
       Diaz inquired regarding the number of custody credits he
had accrued. He next asked the court if the $17 that he had in
his wallet when he was arrested would be returned to him. The
court discussed the matter of the procedure that must be followed
to have the $17 returned to Diaz with counsel at length. Diaz
stated, “Somebody got the money, and I want it. Simple as that.”




                                 3
       The court returned to the question of Diaz’s plea, and
whether he wished to plead no contest for a total sentence of
three years. Diaz stated, “I will take the three years, but I want
it forthwith.” The trial court informed Diaz it would sentence
him that day, but that it would still take two to three weeks for
Diaz to be moved to the Department of Corrections. Diaz
conferred with his counsel sotto voice. He then responded that he
did not want a “forthwith.” Diaz said that he would “[t]ake care
of that in two weeks. . . . [¶][¶] And I want a copy of the
transcript.”
       The prosecutor next informed Diaz of his constitutional
rights, which Diaz stated that he understood and wished to
waive.
       The prosecutor advised Diaz: “If you are not a citizen of the
United States, your conviction in this case of this offense, which
is a felony, could bring about your deportation or exclusion from
the United States. You could be denied any right or privilege to
enter this country lawfully or to become naturalized as a citizen.
[¶] Of course, if you are now a citizen, this would not apply to
you.”
       The prosecutor asked if Diaz had been provided adequate
time to speak with his attorney, and Diaz stated that he had.
       Diaz pleaded no contest to second degree robbery (§ 211),
with personal use of a deadly weapon (§ 12022, subd. (d)). Diaz
stipulated that the transcript of the preliminary hearing would
serve as a factual basis for entry of the plea and admission of the
enhancement.
       Diaz was sentenced to three years in prison, consisting of
the low term of two years for the robbery and one year for the
personal use of a weapon enhancement.




                                 4
Sentencing Hearing

       At the sentencing hearing on June 6, 1989, the trial court
initially sentenced Diaz to the mid-term of three years, plus a
stayed one-year term for the weapon use enhancement. Diaz
conferred with his attorney sotto voice. Diaz’s attorney then
stated that Diaz’s plea was for the low term of two years, plus one
year for the weapon use enhancement. The trial court responded
that it was happy to impose either sentence, but that Diaz was
“going to do three years either way.” Diaz stated that he wanted
“it to be stated that it is the low term.” The trial court set aside
its prior pronouncement and resentenced Diaz as requested. The
trial court stated that if Diaz wished to withdraw his plea, the
court would permit him to do so, “[a]nd then if you are convicted,
you can do six [years].” Diaz asked if the court could run the one-
year sentence concurrently with the two-year sentence. The trial
court responded, “no.”

Motion to Withdraw the Plea

      On May 21, 2020, Diaz moved to withdraw his plea
pursuant to section 1473.7, on the basis that he was not
adequately advised of, and did not understand, the immigration
consequences of his plea. The motion expressly did not allege
ineffective assistance of counsel.
      The motion averred that Diaz was a citizen of Mexico. He
was brought to the United States by his mother in 1976, when he
was six years old. He became a temporary resident of the United
States on September 21, 1987, at the age of 16. At the time his
plea was taken, Diaz was 18 years old and held a temporary




                                 5
resident card. Diaz’s temporary resident status expired on April
18, 1990, while he was in prison. Diaz had an appointment to
obtain his “green card” (permanent resident status) scheduled at
the time of the plea, but missed the appointment because he was
incarcerated.
       At the May 22, 1989 plea hearing, Diaz was represented by
Deputy Public Defender Norman Katsuo Tanaka, who is now
deceased. Diaz declared that Tanaka never discussed the
potential immigration consequences of his plea with him or told
him that he was pleading to an aggravated felony that would
subject him to mandatory deportation, exclusion, and permanent
ineligibility for citizenship. Tanaka did not ask where he was
born or inquire regarding Diaz’s immigration status. Diaz would
not have knowingly accepted a plea that jeopardized his ability to
legally remain in the United States with his mother.
       Although he was advised that the plea could have adverse
immigration consequences if he was not a citizen, Diaz did not
believe that the consequences would apply to him because he was
not an undocumented immigrant. He believed that the
advisement only applied to people who were in the country
illegally.
       As a result of pleading no contest to the robbery, Diaz was
classified as an “aggravated felon.” Diaz’s conviction of an
aggravated felony rendered him permanently deportable,
excludable, and ineligible for citizenship in the United States.
When he was processed in prison, immigration officials advised
him that although he had been convicted of a deportable offense,
which also caused him to lose his temporary resident status, he
would not be deported because he had been in the United States
since childhood.




                                6
      Diaz was not deported after he served his sentence, but was
instead returned to the community. Diaz was convicted of
misdemeanor driving under the influence (DUI) three times. In
1993, after he was arrested for driving under the influence a
fourth time, he was convicted of felony DUI and sentenced to a
term of 16 months in prison. Immigration officials advised Diaz
that, although he could be deported on the basis of the robbery
conviction or on the basis of the felony DUI conviction, he would
not be deported because he came to the United States as a child.
Diaz was released into the community after he served his
sentence.
      In 1995, Diaz moved to Oklahoma for a “fresh start.” In
Oklahoma, he was employed consistently and started a family.
      In 2013, Diaz was deported on the basis of his robbery
conviction, but he illegally re-entered the United States within
six months to care for his mother, who was ill. Diaz’s mother
died on August 25, 2014. Diaz remained in the United States
after his mother’s death. He started his own business in
Oklahoma and purchased multiple properties, which he
managed.
      On May 12, 2020, Diaz was taken into custody by agents of
the Immigration and Customs Enforcement Agency in Oklahoma.
At the time he filed the motion, Diaz was facing imminent
deportation. However, if the trial court granted the motion and
vacated Diaz’s plea, his immigration attorney could file a motion
to reconsider in immigration court seeking rescission of his 2013
Administrative Removal Order. If Diaz no longer had an
aggravated felony on his record, his attorney would have a
chance to argue for legal readmission before an immigration
judge.




                               7
      In the motion to vacate, Diaz argued that if either (1) his
attorney had advised him that by making the plea, he would
become an aggravated felon subject to mandatory devastating
immigration consequences, or (2) he had understood that, as a
temporary resident, he could be subject to these consequences, he
would not have accepted the plea bargain. Instead, Diaz would
have asked his attorney to seek conviction under a different
charge with a sentence of 364 days in county jail, or to set the
case for trial. He would not want to be separated from his
mother and deported from the only country he ever knew.
      Diaz agreed to immediately plead no contest to count 2, a
violation of section 32,3 if the District Attorney would stipulate to
the court granting his motion to vacate the plea.

Supplemental Brief in Support of the Motion to Vacate

       On May 27, 2020, Diaz filed supplemental briefing in
support of his motion to vacate. In the brief, Diaz first informed
the court that he was in federal criminal custody for an alleged
illegal re-entry, contrary to his previous statements. He argued
that his motion was timely because the “clock on timeliness” did
not begin to run until the amendments to section 1473.7 took
effect on January 1, 2019.




      3 The   information consists of a single count. No count 2 is
listed.




                                  8
Second Supplemental Brief in Support of the Motion to
Vacate

       On June 18, 2020, Diaz filed a second supplemental brief in
support of his motion to vacate. Diaz reported that his new
immigration attorney explained that robbery with a sentence of
less than 5 years was not an aggravated felony when Diaz
pleaded no contest to the crime in 1989. The brief specifically
retracted all arguments made with respect to that issue. Instead,
Diaz asserted he became immediately deportable at the time of
his plea because robbery was a crime of moral turpitude. Diaz’s
new immigration attorney had explained to him that, if
immigration officials informed him that he would not be deported
when released after his 1989 and 1993 incarcerations because he
had entered the country as a child, it would have been based
solely on prosecutorial discretion. Diaz had no legal basis for
remaining in the United States.
       Diaz declared that Tanaka never asked about his
immigration status and never informed him that he would be
pleading to a crime of moral turpitude, which would lead to his
deportation. He argued that an advisement that he could face
adverse immigration consequences was insufficient because
deportation was not merely a possibility; it was mandatory.
       Diaz’s attached declaration stated that Tanaka represented
him in the robbery case, and did not ask about his immigration
status. Tanaka did not inform Diaz that pleading guilty would
make him ineligible to obtain permanent resident status.
Tanaka did not inform him that robbery with a use of a knife
allegation was a crime of moral turpitude that would render him
deportable. If Diaz had known of the consequences, he “would




                                9
have pushed for a different charge, one that would not make me
deportable.”

Opposition to Motion to Vacate

       On July 13, 2020, the People filed an opposition to the
motion to vacate. The People argued that (1) Diaz was not
eligible for relief under section 1473.7 because he was in federal
custody4; (2) the motion to vacate the plea was not timely filed5;
(3) Diaz failed to demonstrate his attorney’s alleged failure to
advise him of the immigration consequences of the plea by a
preponderance of the evidence; and (4) no prejudicial error took
place during the plea proceedings that damaged Diaz’s ability to
meaningfully understand, defend against, or accept the
immigration consequences of his plea.

The Trial Court’s Ruling

      At a hearing on July 16, 2020, the trial court heard the
motion to vacate the plea despite the fact that Diaz was in federal
custody in the interest of fairness—whether the proper vehicle for
vacating the plea was habeas corpus or a motion pursuant to

      4 The People do not make this argument on appeal. The
Court of Appeal, First District, Division Two recently held, “the
Legislature did not intend to bar persons from moving under
section 1473.7 to vacate a conviction at a time when they are in
custody for another, unrelated conviction.” (People v. Rodriguez
(2021) 68 Cal.App.5th 301, 315.)

      5 ThePeople also do not argue that the motion was
untimely on appeal.




                                10
section 1473.7, the court believed that the Legislature intended to
provide an avenue for relief.
       The trial court first found that Diaz’s motion to withdraw
his plea was timely because Diaz was living in Oklahoma when
the California law took effect and may not have been aware that
relief was available.
       However, given the facts and the strength of the case
against him, the trial court found it would be highly unlikely that
Diaz would be charged with a lesser crime that did not have the
same immigration consequences.
       It was also unlikely that Tanaka would not have discussed
the immigration consequences of Diaz’s plea with him. The plea
was taken two months after the arrest, which gave Tanaka ample
time to review Diaz’s case thoroughly. The probation and police
reports would have alerted Tanaka to the fact that Diaz was born
in Mexico and that it would be necessary to address the
immigration consequences of the plea.
       The trial court noted that Diaz was confrontational at the
plea hearing, and appeared to have knowledge of the judicial
system. Diaz was aware that his temporary status would be
expiring in eight to ten months. The court would expect such a
proactive defendant to ask about the immigration consequences
of his plea.
       The trial court stated that although Diaz had proven he
was currently facing deportation, he had not shown whether he
was facing deportation as a result of the 1989 robbery plea,
rather than that the plea was just one factor among others. The
crux of Diaz’s problem appeared to be that he illegally entered
the United States. Diaz had also suffered a felony DUI




                                11
conviction, a crime of moral turpitude that could be a possible
basis for deportation.
       Defense counsel responded that the plea could be viewed as
the cause of the current deportation because if Diaz had not been
deported based on his robbery conviction in 2013, he would not
have re-entered the country illegally. With respect to the felony
DUI conviction, felony DUI is a crime of moral turpitude for
purposes of impeachment under state law, but not for
immigration purposes under federal law.
       The trial court ruled that Diaz failed to prove that his
attorney did not adequately discuss the immigration
consequences of his no contest plea with Diaz. The court found
Diaz’s declarations were self-serving. They appeared to be
pattern declarations with wording that resembled the language
in the motion. The court concluded that defense counsel
remedied the problem to some extent by offering Diaz’s hand-
written declaration, but stated: “I’m just not putting a lot of
weight on his declaration.” The court noted that Diaz did not
mention the DUI convictions he sustained in Oklahoma in the
first declaration. The court stated, “I don’t know if I’m getting a
complete picture [from Diaz’s declarations].” Moreover, Diaz’s
argument that his attorney could not have told him about the
adverse immigration consequences of making the plea because if
he had, Diaz would have sought a different resolution was “the
circular argument of the end proves the hypothesis.”
       The trial court noted that there was a lack of evidence
regarding Tanaka and what he knew and did, because he was
deceased. Diaz did not prove his attorney’s “pattern of practice”
regarding immigration consequence advisement. The police
report stated Diaz was from Mexico, so Tanaka should have been




                                12
alerted to possible immigration consequences, and likely would
have addressed them with his client.
       The trial court stated that, subsequent to making the plea,
Diaz was advised of the potential immigration consequences of
pleading no contest six times and took a plea each time. Diaz
definitely would have become aware of the immigration
consequences of his plea when he was deported in 2013. The
court noted that, although it was not denying the motion for
untimeliness, its analysis took into account that Diaz knew he
was facing deportation, but took no steps to address the situation.
       If the case had gone to trial, there would not have been a
lesser included offense to robbery of which the jury could find
Diaz guilty. The court could not “see any reasonable argument
that he would have been able -- had he gone to trial, gotten a
lesser or better deal, a lesser sentence, lesser charge, and given
the amount of evidence against him, that he would have
prevailed at trial. It just kind of goes into my factoring as to was
it logical when he took the offer that he took. I think it was.”
The plea court had advised Diaz that he could face immigration
consequences, and that is exactly what happened—Diaz
remained in the United States for over 20 years before he was
deported.
       The court noted that Diaz was asking it to remove a strike
offense from his record. Doing so would lead to the inequitable
result that a defendant who was illegally in the country could
have a strike erased while another defendant who was lawfully in
the United States could not.
       The court found that the evidence that Diaz would not have
taken the plea was not “uncontroverted” as defense counsel
asserted. Rather, there was a lack of evidence, as neither Tanaka




                                13
nor Diaz was available to testify in person. The court was still
charged with determining whether Diaz’s declaration was
credible. The court explained that it gave the parties a detailed
factual analysis at the hearing because it considered all of the
factors it mentioned when evaluating Diaz’s credibility—for
example, that Diaz did not mention the Oklahoma DUIs initially,
that he had been advised of immigration consequences six times
after he pleaded no contest to burglary, and that he chose to re-
enter the country illegally and break the law again. Diaz did not
seek any legal means of returning to the United States when he
was deported in 2013. The court did not find Diaz’s claim that he
was not advised of the immigration consequences of his plea
credible. For all of the reasons it discussed, the court denied
Diaz’s motion to vacate the plea.

                           DISCUSSION

Legal Principles

       As pertinent here, section 1473.7, subdivision (a), provides
that “[a] person who is no longer in criminal custody may file a
motion to vacate a conviction or sentence . . . [¶] [if] the conviction
or sentence is legally invalid due to prejudicial error damaging
the moving party’s ability to meaningfully understand, defend
against, or knowingly accept the actual or potential adverse
immigration consequences of a conviction or sentence [plea of
guilty or nolo contendere]. A finding of legal invalidity may, but
need not, include a finding of ineffective assistance of counsel.”6

      6 Atthe time Diaz moved to vacate his plea, section 1473.7,
subdivision (a), provided that “[a] person who is no longer in




                                  14
The defendant, as the moving party under the statute, has the
burden to establish prejudicial error by a preponderance of the
evidence. (§ 1473.7, subd. (e)(1); People v. Tapia (2018) 26
Cal.App.5th 942, 949.) “[R]eceipt of the standard statutory
advisement that a criminal conviction ‘may’ have adverse
immigration consequences (§ 1016.5), [does not] bar[] a noncitizen
defendant from seeking to withdraw a guilty plea on that basis.”
(People v. Patterson (2017) 2 Cal.5th 885, 889.)
       “[S]howing prejudicial error under section 1473.7,
subdivision (a)(1) means demonstrating a reasonable probability
that the defendant would have rejected the plea if the defendant
had correctly understood its actual or potential immigration
consequences. When courts assess whether a petitioner has
shown that reasonable probability, they consider the totality of
the circumstances.” (People v. Vivar (2021) 11 Cal.5th 510, 529
(Vivar).) “‘[I]n determining the credibility of a defendant’s claim
[of prejudice], the court in its discretion may consider factors
presented to it by the parties, such as the presence or absence of
other plea offers, the seriousness of the charges in relation to the
plea bargain, the defendant’s criminal record, the defendant’s
priorities in plea bargaining, the defendant’s aversion to
immigration consequences, and whether the defendant had
reason to believe that the charges would allow an immigration-

criminal custody may file a motion to vacate a conviction or
sentence . . . [¶] [if] the conviction or sentence is legally invalid
due to prejudicial error damaging the moving party’s ability to
meaningfully understand, defend against, or knowingly accept
the actual or potential adverse immigration consequences of a
plea of guilty or nolo contendere.” (Italics added.) The
amendment to the statute has no impact on the outcome of Diaz’s
case.




                                 15
neutral bargain that a court would accept.’ [Citations.]” (People
v. Bravo (2021) 69 Cal.App.5th 1063, 1073–1074 (Bravo).) “‘[A]
defendant’s self-serving statement—after trial, conviction, and
sentence—that with competent advice he or she would have
accepted [or rejected] a proffered plea bargain, is insufficient in
and of itself to sustain the defendant’s burden of proof as to
prejudice, and must be corroborated independently by objective
evidence.’ (In re Alvernaz (1992) 2 Cal.4th 924, 938; see In re
Hernandez (2019) 33 Cal.App.5th 530, 547 [‘“[c]ourts should not
upset a plea solely because of post hoc assertions from a
defendant about how he would have pleaded but for his attorney’s
deficiencies. Judges should instead look to contemporaneous
evidence to substantiate a defendant’s expressed preferences.”
[Citation.]’]; People v. Mejia (2019) 36 Cal.App.5th 859, 872 [‘[i]n
a postconviction setting, courts should not simply accept a
defendant’s statement of regret regarding the plea, courts should
also “look to contemporaneous evidence to substantiate a
defendant’s expressed preferences.” [Citation.]’].)” (Bravo, supra,
at p. 1074.)
       “[W]hen the moving party relies on a mistake of law under
section 1473.7, subdivision (a)(1) that does not rise to the level of
ineffective assistance of counsel” we independently review the
trial court’s ruling. (Vivar, supra, 11 Cal.5th at p. 526.) “‘[U]nder
independent review, an appellate court exercises its independent
judgment to determine whether the facts satisfy the rule of law.’
[Citation.] When courts engage in independent review, they
should be mindful that ‘“[i]ndependent review is not the
equivalent of de novo review . . . .”’ [Citation.] An appellate court
may not simply second-guess factual findings that are based on
the trial court’s own observations. [Citations.] . . . [F]actual




                                 16
determinations that are based on ‘“the credibility of witnesses the
[superior court] heard and observed”’ are entitled to particular
deference, even though courts reviewing such claims generally
may ‘“reach a different conclusion [from the trial court] on an
independent examination of the evidence . . . even where the
evidence is conflicting.”’ [Citation.] . . . Where, as here, the facts
derive entirely from written declarations and other documents,
however, there is no reason to conclude the trial court has the
same special purchase on the question at issue; as a practical
matter, ‘[t]he trial court and this court are in the same position in
interpreting written declarations’ when reviewing a cold record in
a section 1473.7 proceeding. [Citation.] Ultimately it is for the
appellate court to decide, based on its independent judgment,
whether the facts establish prejudice under section 1473.7.” (Id.
at pp. 527–528, fns. omitted.)

Analysis

      We agree with the trial court’s findings that Diaz’s
declarations were self-serving and not credible.
      The evidence does not support Diaz’s assertions that his
attorney did not inquire about his immigration status or advise
him of the adverse consequences of his plea, or that Diaz himself
did not believe that the District Attorney’s advisement applied to
him.
      Diaz knew he had temporary resident status that would
soon expire and an upcoming appointment to obtain permanent
resident status that he would necessarily miss if incarcerated.
Although he was legally in the country at the time he pleaded no
contest, he knew that he would lose his legal status if he made




                                 17
the plea. Even if Diaz had believed that someone legally in the
country would not face deportation or other immigration
consequences as he claims, he also knew that his legal status
would expire and that he would not have the ability to secure it.
If he believed his fate relied on his legal status, he would have
understood that if he made the plea he would not be in the
country legally after his temporary resident status expired and
that he would potentially be subject to adverse immigration
consequences.
       If Diaz’s attorney had not spoken to him about immigration
consequences prior to Diaz making the plea, it seems highly
unlikely that Diaz would not have consulted him when Diaz was
advised of the potential dangers by the District Attorney just
prior to pleading no contest. Diaz was aggressive in his self-
advocacy at the plea hearing. He asked multiple questions, spoke
directly to the court several times, and attempted to bargain
directly with the court as well. Diaz persevered in his efforts to
obtain what he wanted, whether it was the significant benefit of a
lesser sentence or the return of $17. It is simply not believable
that he would leave his immigration status to chance without
discussing it with his attorney. The more logical conclusion is
that Diaz did, in fact, discuss deportation with Tanaka, knew it
would be nearly impossible to avoid, and decided that the slim
possibility of success at trial was not worth the risk that he would
serve six years in prison.
       Moreover, Diaz declared that he was processed by
immigration officials prior to being imprisoned for his 1989
conviction, and that they informed him he had been convicted of a
deportable offense and would lose his legal resident status
(although he would not be deported despite his illegal status).




                                18
Diaz did not state that he was surprised, dismayed, or that he
attempted to take any action to secure his legal status at that
time. His inaction is inconsistent with his claim that he did not
believe he would face any adverse immigration consequences and
would not accept any resolution of the charges against him if he
knew that he would not have a legal right to remain in the
United States.
      We further conclude that Diaz has failed to show he was
prejudiced—i.e. that there was a reasonable probability Diaz
would have rejected the plea agreement if he had correctly
understood its actual or potential immigration consequences.
      In addition to Diaz’s declarations, there was
contemporaneous objective evidence in his favor. Diaz had
entered the country as a six-year-old child; deportation would
have separated him from his mother and from the country where
he had spent two-thirds of his young life. These are compelling
reasons for Diaz to wish to remain in the United States legally. 7
      We cannot conclude that they are sufficient to meet his
burden when weighed against other considerations, however.
There is very strong evidence that Diaz made an informed
decision to accept the plea bargain that he was offered. There
was no other plea offer available to Diaz, as is evident from the
plea colloquy and the sentencing hearing. The court stated that


      7 It is not known what ties Diaz had to Mexico at the time
of his plea—whether Diaz spoke Spanish, had visited Mexico, or
still had family and friends there who could have assisted him on
his return. Diaz focuses on his current reasons for remaining in
the United States, but most of these factors—family other than
his mother, property, and employment, for example—were not
considerations at the time of his plea.




                                19
the sentence it was willing to give Diaz was better than the one
the District Attorney was willing to offer, and it was also the
court’s “bottom offer. . . . It isn’t going to get any better.” Given
the facts of this case—including that Diaz was the only one of the
perpetrators who wielded a deadly weapon, held a knife to the
victim’s neck, and drew blood—Diaz “‘had [no] reason to believe
that the charges would allow an immigration-neutral bargain
that a court would accept.’ [Citations.]” (Bravo, supra, 69
Cal.App.5th at pp. 1073–1074.)
       The charges against Diaz were serious, and given his role
in the robbery there was not a lesser charge that he could plead
to. The benefit of the no contest plea was significant. If he went
to trial and lost, he would face six years in prison—twice as much
time as he served by pleading no contest.
       Diaz’s criminal history prior to the plea is largely unknown,
but the record does not aid his cause. The plea court noted that
Diaz stated that he was in juvenile hall the prior year, from
which the court inferred he had sustained a prior juvenile
petition. Additionally, at sentencing, the plea court stated, “Mr.
Diaz, let me just add, that with your attitude, I hope that you live
to serve out your three years. When you get up to prison, you are
going to find out you are playing with the big boys.” Diaz
responded, “I have been there before.” Diaz has not offered
evidence that further supports or refutes that he had a prior
criminal history.
       Finally, Diaz’s priorities in plea bargaining appear to have
been singularly focused on reducing his sentence, with no
reference to his immigration status, which would not have been
preserved even if his attempts to bargain with the court had been
successful. The factors that undermine his credibility, which we




                                 20
discussed above, come into play here. Diaz asks this court to
believe that his immigration status was of paramount
importance, although he did nothing to discern his position or
attempt to secure it. Diaz was advised that there could be
immigration consequences if he was not a citizen of the United
States. Diaz was not a citizen; he was a temporary permanent
resident, and he knew he was a temporary permanent resident.
Yet, knowing that he was not a citizen, Diaz asked neither the
court nor counsel any questions about the potential consequences
of his plea. These are not the actions of a person for whom legal
immigration status is a priority. It is simply not believable that
Diaz, who was belligerent and persistent in his pursuit of
something as insignificant as the return of the $17 he had in his
wallet when he was arrested, would not have asked any
questions or sought a resolution that would preserve his
immigration status if he believed that it was possible to do so.
The circumstances indicate that this was very likely an
unattainable goal, and that Diaz knew it was.
       The record demonstrates that Diaz could not have
bargained to maintain his legal status. The only way he could
have hoped to remain in the country legally is to have taken the
case to trial. The chance of his success, while not a consideration
in and of itself, would necessarily have factored into his decision.
That chance was slim. Diaz was positively identified by the
victim as the man who held a knife to his neck, and he was
arrested just after the robbery occurred with a bloody knife in his
pocket, which was also identified by the victim as the weapon
used. The possibility that Diaz was willing to elevate
immigration consequences to paramount importance and risk
trial by jury in the hope of an acquittal is exceedingly low. When




                                 21
weighed against a sentence of six years in prison, it would be
much more logical for Diaz to plead no contest to robbery and
gain the greatest benefits available. Diaz has not established
that it is reasonably probable that he would not have pleaded no
contest to robbery with use of a deadly weapon if he was certain
that it was a deportable offense.

                         DISPOSITION

      We affirm the trial court’s order denying Diaz’s motion to
vacate his robbery plea.



                                       MOOR, J.



      We concur:



                   RUBIN, P. J.




                   KIM, J.




                                  22